FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           APRIL 14, 2022
                                                                     STATE OF NORTH DAKOTA



                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                 2022 ND 73



Kayla M. Schauer,                                     Plaintiff and Appellant
     v.
Zachery Peterson,                                    Defendant and Appellee



                                No. 20210250

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Per Curiam.

Theresa L. Kellington, Bismarck, ND, for plaintiff and appellant.

Alex S. Kelsch, Mandan, ND, for defendant and appellee.
                           Schauer v. Peterson
                              No. 20210250

Per Curiam.

[¶1] Kayla Schauer appeals from an amended judgment awarding primary
residential responsibility of their child to Zachery Peterson, claiming the
district court erred in awarding Peterson primary residential responsibility.
We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                     1